Citation Nr: 1637312	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO. 10-18 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Teresa M. Meagher, Attorney


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to July 1983 in the United States Marine Corps. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and has considered any additional relevant documents. 

A Statement of the Case concerning severance of a separate rating for limited motion of the right ankle was recently issued to the Veteran.  As an appeal has not yet been filed, the Board does not currently have jurisdiction to address this issue.


FINDING OF FACT

The Veteran's right knee disability has manifested with degenerative arthritis, as shown by x-ray evidence; however, the preponderance of the evidence does not show that his right knee impairment manifested as severe recurrent subluxation or lateral instability at any time during the appeal period. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the service-connected degenerative arthritis of the right knee have not been approximated for the entire appellate period. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257-5010 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Letters dated April 2008 and July 2009 notified the Veteran of the elements of an increased rating claim for the right knee arthritis disability, and they informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, VA and private medical records, and records from the Social Security Administration (SSA). The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board has considered the Veteran's September 2014 statements that the January 2014 VA examination was inadequate, but it concludes that the May 2008 and January 2014 VA examinations, in combination with the February 2015 and June 2015 VA addendum medical opinions, are adequate to decide the Veteran's right knee claim. These examiners reviewed the Veteran's claims file, performed in-person examinations in May 2008 and January 2014, and provided clear rationales in support of their opinions. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). 

In June 2013, the Board remanded the right knee arthritis claim on appeal to provide a new VA examination to the Veteran and to issue a supplemental statement of the case (SSOC) if any benefit was denied by the RO. Accordingly, the Veteran underwent a VA examination in January 2014, with addendum medical opinions associated with the claims file in February 2015 and June 2015, and VA issued the latest SSOC in June 2015. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10 (2015). The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7 (2015). Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2015).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims). The Board shall consider the evidence from a year prior to the date the Veteran filed for the increased rating claim of the right knee degenerative arthritis on April 25, 2008. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

As a result of the June 2008 rating decision, the RO continued the rating of 10 percent for this disability under 38 C.F.R. § 4.71a, DC 5257-5010 because the Veteran's right knee showed the presence of degenerative arthritis. Hyphenated diagnostic codes are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27. The additional DC, shown after the hyphen, represents the basis for the rating, while the primary DC indicates the underlying source of the disability. 

Under DC 5257, recurrent subluxation or lateral instability is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent disabling when severe. See 38 C.F.R. § 4.71a, DC 5257. Descriptive words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.

Moreover, arthritis due to trauma under DC 5010 substantiated by x-ray findings is rated as degenerative arthritis under DC 5003. 38 C.F.R. § 4.71a, DC 5003. DC 5003 (arthritis, degenerative) provides that if degenerative arthritis is established by x-rays, then the disability is rated under the appropriate diagnostic code for the specific joint limitation of motion. When the rating of a specific joint is noncompensable under the codes pertaining to limitation of motion, a rating of 10 percent is for application for each major joint affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. 

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261. Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a , Plate II. Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees. See 38 C.F.R. § 4.71a , Diagnostic Code 5260. Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. 38 C.F.R. § 4.71a , Diagnostic Code 5261.

A January 2008 VA physical medicine rehabilitation consultation showed that he had a history of bilateral knee arthritis and that he was requesting a cortisone injection to deal with pain. An x-ray showed the presence of mild degenerative joint disease (DJD) in both knees and he was given a cortisone injection. Approximately two weeks later, the Veteran complained of chronic knee pain in the right knee, which was noted in a VA primary care physician's note. An evaluation showed no edema, a full range of motion, and no fluid accumulation. In February 2008, he stated that the January 2008 cortisone injection was short-lived and only minimally alleviated his symptoms. VA records from June 2008 and July 2008 show that he had additional injections to his right knee. 

In April 2008, the Veteran filed the present claim for an increase in his right knee degenerative arthritis disability rating. 

In May 2008, he underwent a VA examination during which he reported that he experienced daily bilateral knee pain. He rated the pain at a level 4 to 5 out of a possible 10. He stated that his knees were stiff and intermittently swollen, and that they were both unstable and felt as though they may give way. Additionally, he reported that his bilateral knee pain caused him to be more easily fatigued and that he lacked endurance because of the pain. He noted that he took Naproxen medication twice a day and Tylenol number 3 approximately four to five times per day to relieve bilateral knee pain. He also reported flare-ups of symptoms approximately four times per week, at which times his pain was an eight out of a possible 10. He alleviated the pain through medication and rest. He stated that prolonged standing and squatting down both precipitated his bilateral knee pain but he denied additional limitation of motion or functional impairment during these flare-ups. He reported that he was employed as a heating and air-conditioning technician and that by the end of his working day, the pain in both of his knees increased. He stated that he must take his pain medication and get off his feet due to the increased pain and that he had only been able to work four days a week due to the increased pain. He also reported that his bilateral knee pain had limited most physical work that he could do at home. 

An examination of the knees revealed no evidence of edema, effusion, instability, weakness, redness, heat, abnormal movement, or guarding of movement. There was mild pain on palpation of both knees on lateral aspects. He ambulated with normal tandem gait and there was no functional limitation on standing and walking. There was no evidence of callosities, breakdown, or unusual shoe wear pattern that would indicate abnormal weight bearing. Ankylosis was not present and the lower extremities revealed no evidence of erythema, edema, ulceration, or atrophy. Muscle strength testing returned normal results at 5/5 bilaterally. Sensation and neurological symptoms were intact bilaterally. Range of motion exercises were performed with and without resistance. Flexion of both knees was decreased to 120 degrees out of a possible 140 degrees. Extension of both knees was normal at zero degrees out of zero degrees bilaterally. Varus/valgus was neutral and in 30 degrees of flexion was normal bilaterally with no motion present. The Lachman's test, the anterior and posterior drawer test, and the McMurray's test were all negative bilaterally. X-rays of both knees showed narrowing of the medial aspect of joint spaces, but no fracture or dislocation. The examiner determined that there was no history of dislocation or recurrent subluxation. 

In a March 2010 VA examination in connection for a claim of service connection for the Veteran's left knee, an examiner determined that he was using a cane in the right hand. He walked with a fairly normal gait, although there was a very slight limp noted on the left side. When the Veteran was asked to walk on tiptoes and heels, the limp become much more pronounced on the left side. He was able to squat but could not duck walk because of pain in both knees. Examination of the knees showed no effusion or tenderness. Both knees easily and repeatedly flexed to 140 degrees and extended to zero degrees. There was no tenderness. The ligaments were stable. The right lower leg showed well-healed pin tracks at the proximal and distal aspect of the tibia. The right ankle showed 45 degrees of flexion with extension to 20 degrees and no effusion or tenderness. There was no leg length discrepancy. The examiner assessed him as having traumatic arthritis of the right knee and noted that the physical examination of the knees was perfectly normal during that examination. 

He underwent another VA examination in January 2014 during which the Veteran stated that his residuals of a right tibia and fibula ankle disability led to his right knee pain, which caused him to limp and resulted in osteoarthritis in both knees and a total knee replacement in the left knee. The record shows he had a left knee total knee replacement surgery in December 2011. He reported flare-ups in the right knee due to overuse, which were alleviated by staying off of the knee. He used Diclofenac medication and reported that his pain was normally a zero out of a possible 10, but during flare-ups the pain was an eight out of a possible 10. The examiner determined that it was not possible without mere speculation to estimate either loss of range of motion or to describe loss of function during flare-ups because there was no conceptual or empirical basis for making such a determination without directly observing function under flare-ups. The Veteran contended in a September 2014 statement that this examination report was inadequate because the examiner did not quantify the amount of additional impairment during flare-ups as was required by the Board's June 2013 remand directives. However, the remand directives asked the examiner to quantify the amount of this additional impairment only if it was possible to do so. The January 2014 VA examiner determined that it was not possible to quantify the additional impairment during flare-ups without resorting to mere speculation. The Board finds this examiner's reasoning and findings to be adequate and determines that this examination report substantially complied with the Board's June 2013 remand directives. See Stegall, 11 Vet. App. at 268; see also Barr, 21 Vet. App. at 312.

Range of motion testing showed that his right knee flexion was from zero to 125 degrees with no objective evidence of painful motion. Extension was zero degrees or any degree of hyperflexion and no objective evidence of painful motion. Following repetitive use testing, his right knee flexion was zero to 130 degrees with no objective evidence of painful motion and extension was zero degrees or any degree of hyperflexion. There was no additional functional loss or additional limitation in range of motion. Muscle strength testing showed normal knee flexion and extension. Joint stability tests were normal and there was no evidence or history of recurrent patellar subluxation or dislocation. The examination did not show evidence of a meniscal disorder, a meniscectomy, or a total knee replacement for the right knee, but these symptoms were noted for the left knee. He was noted to be occasionally using a cane to ambulate. The examiner determined that this right knee disability did not impact his ability to work. 

In a February 2015 VA addendum medical opinion, a VA examiner concluded that there were many reasons for the right knee to buckle or be unstable, such as DJD or a ligament injury. The examiner stated that none of these factors were secondary to the Veteran's distal tibia and fibula facture. Additionally, in a June 2015 VA addendum medical opinion, an examiner reviewed and recorded all of the Veteran's pertinent medical records and lay contentions to determine that although the Veteran subjectively reported instability and subluxation in many instances, the right knee did not have instability or subluxation according to the criteria set forth in VA knee joint examinations. 

In addition to the VA examination reports noted above, the presence of arthritis in the right knee was confirmed by additional x-rays, magnetic resonance imaging (MRI), and bone scans noted in May 2008, September 2009, and February 2014. Many VA treatment records show that the Veteran wore knee braces on his right and left legs and the presence of continuing knee pain, and complaints of knee instability and buckling. Such symptomology was noted in July 2008, August 2008, February 2009, December 2010, January 2014, and July 2014 VA treatment records. 

In an August 2008 VA orthopedic surgery physician's note, the Veteran complained of significant balance issues due to his right knee buckling. An examination of the right knee showed that it was tender over the lateral joint line. The doctor assessed his symptoms as recurrent bilateral knee pain that restricted his work activities without significant joint space narrowing on x-rays. 

A December 2008 VA progress note noted that the Veteran had not been working because of his bilateral knee problems, and it indicates that the Veteran used a cane to help with ambulation. 

In various SSA records from 2009, the Veteran complained of not being able to work due to pain in his knees and limitation on walking, squatting, and standing. Moreover, in a January 2009 statement to the SSA, he indicated that he was prevented from working due to his painful, worn out and unstable knees, arthritis, a heart attack, shoulder issues, and coronary heart disease. He also stated that he needed to wear knee braces and that he utilized a cane to get around. The record shows that the Veteran was determined to be disabled for SSA purposes due to these symptoms since July 1, 2008. 

A June 2009 VA vocational rehabilitation counseling note showed that the Veteran was assessed as employable, but that he was in need of extensive vocational rehabilitation services. 

During a November 2010 VA orthopedic surgery consultation, he again presented with bilateral knee pain. He complained that he could not work due to knee pain. He stated that one knee or the other buckled every three to four steps. He was still using medication to control his symptoms and he was using wedges in his shoes and physical training for muscle conditioning; however, all of these efforts had failed to improve his pain. He wanted the surgeon to intervene to eliminate the buckling in his knees. On evaluation, the Veteran was able to ambulate without an antalgic gait. He had a brace on the left knee. There was no edema, effusion, and pain with palpation of the joint lines in either knee. Additionally, the McMurray's test and the Lachman's test were negative. The doctor noted no varus/valgus laxity and the drawer test was negative. He had minimal DJD and good joint spaces. Very similar symptoms were noted in a January 2011 VA orthopedic surgery consultation note. 

An August 2011 VA progress note showed that he complained of bilateral knee pain and instability, with the left knee being worse than the right. He stated that his knees buckled on a daily basis. He was noted to be using a cane. Range of motion showed that he had flexion in both knees from zero to 130 degrees. Muscle strength testing showed 5/5 strength in the quadriceps. He had no edema, cyanosis, or clubbing in his extremities. 

In a January 2014 VA progress note, he complained of bilateral osteoarthritis of the knees with the right knee buckling for six years. The Veteran inquired about a brace. The doctor noted that he wanted conservative treatment before considering right total knee replacement. A physical evaluation showed a normal gait. The right knee had changes consistent with osteoarthritis. The anterior drawer and McMurry tests were negative. 

During a February 2014 VA physical medicine rehabilitation consult, the Veteran complained of his right knee locking and buckling, and he again inquired about a knee brace. A physical examination showed that he ambulated with a worn-appearing cane. His gait had an slight antalgic limp, but he used no sort of assistive gait aide. He had neither limb edema nor generalized ligamentous laxity. He had no clinical indicators of an acute inflammatory process (i.e., no effusion, erythema, nor increased warmth). He had no obvious joint deformity and he was not tender anywhere, including along the jointlines. Drawer and Apley maneuvers were negative, as was provocative testing for patella-femoral syndrome/patellar chondromalacia. The doctor's impression was right knee instability with risk of expectantly buckling. 

Additionally, private treatment records also note the presence of right knee symptoms. Specifically, a March 2011 private progress note showed that he had an evaluation that showed symptoms in both his knees. He had some weakness in the right side that was attributed to problems with his gait, which was antalgic. Range of motion testing showed flexion in the right knee from zero to 115 to 120 degrees. There was crepitus and pain with examination in both knees. 

In a December 2014 private medical evaluation for his right ankle, right knee, and left knee, the Veteran was noted to be disabled from working by the SSA from July 1, 2008 primarily due to osteoarthritis involving both knees, which prevented him from performing his past relevant work. He complained of knee instability in both knees. He indicated that he was experiencing increased pain and symptoms involving his right knee. During the evaluation, the Veteran reported pain in his right and left knees and right ankle and that these symptoms impacted his activities of daily living, including self-care/personal hygiene, normal living postures, sleep, ambulation/walking, social/ recreational activities, and job duties. He also stated that his range of motion was reduced in the right leg and he had diminished strength in his right leg. He reported that his flare-ups were more frequent than noted in the January 2014 VA examination report. He stated that he had buckling in the knees with or without pain, for which he took medication. 

A physical evaluation showed that reflexes of his lower extremities were active and symmetrical bilaterally. Range of motion testing for his right knee was decreased with pain at end range of motion. He accomplished 125 degrees of flexion with painful motion beginning at 90 degrees of flexion. He accomplished 120 degrees of flexion involving both knees with post-test flexion. He experienced pain on palpation overlying his right knee anteriorly but stress testing revealed no joint laxity or ligamentous instability. He was noted to be ambulating with a cane on a regular basis for stability. This doctor opined that it was as likely as not that the Veteran's right knee degenerative arthritis had worsened and that as a result, he relied on a brace and a cane for ambulation due to instability involving buckling of his right knee. Moreover, the doctor stated that the Veteran should undergo appropriate x-rays of his right knee which, in the doctor's opinion, would demonstrate degenerative changes that were present and progressive in nature. The Veteran had received approximately six to eight injections, including steroids, as well as viscosupplementation involving his right knee for treatment of arthritis in this knee.

Initially, the Board notes that all of the evidence above shows the presence of arthritis in the right knee during the present appeal. Furthermore, the evidence also shows that the Veteran continuously complained of instability, buckling, and giving way in his right knee. 

However, the crucial issue in this case is that the Veteran is also service connected for residuals of a right lower leg fracture including the right tibia and fibula and receives a separate rating of 20 percent for the entire period on appeal under 38 C.F.R. § 4.71a, DC 5262. The Veteran may not be assigned separate ratings under both DC 5257 or 5260/61 and DC 5262.

DC 5262 provides ratings for impairment of the tibia or fibula, assigning ratings for malunion of the tibia and fibula with "knee or ankle disability" or nonunion of the tibia and fibula with loose motion, requiring a brace. 38 C.F.R. § 4.71a. Malunion is "union of the fragments of a fractured bone in a faulty position." Dorland's Illustrated Medical Dictionary 1100 (32nd ed. 2012). Nonunion is the "failure of the ends of a fractured bone to unite." Id. at 1289. Disability from malunion of the tibia shaft is produced mainly by rotational deformity, lateral and posterior bowing, and usually some degree of shortening. See Canale & Beaty, Campbell's Operative Orthopaedics 2931 (12th ed. 2012). Symptoms may include ankle, knee, or back pain, gait disturbances, and a cosmetically unacceptable deformity. Id. A malunited fracture may also impair function and interfere with proper balance or gait in the lower extremities. Id. at 2971. 

Looking to the plain meaning of the terms used in the rating criteria, "disability" is defined as "incapacity or lack of ability to function normally" that may be either physical, mental or both, including anything that causes such incapacity. Dorland's Illustrated Medical Dictionary at 526. Thus, the requirement of knee or ankle "disability" under Diagnostic Code 5262 is broad enough to encompass symptoms including limitation of motion due to pain as well as instability. The U.S. Court of Appeals for Veterans Claims (Court) has held that the regulatory definition of "disability" is the "impairment of earning capacity resulting from such diseases or injuries and their residual conditions." Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991). Further "impairment" is "any abnormality of, partial or complete loss of, or the loss of the function of, a body part, organ, or system" that is "due directly or secondarily to pathology or injury and may be either temporary or permanent." Dorland's Illustrated Medical Dictionary at 922. Thus, the requirement of knee or ankle "disability" under Diagnostic Code 5262 is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, and instability. The other requirement under Diagnostic Code 5262 is that there be malunion or nonunion of the tibia and fibula. 

DCs 5257 and 5262 overlap by providing ratings based, at least in part, on symptoms of instability and subluxation. As noted above, malunion of the tibia and fibula interfere with proper balance or gait in the lower extremity. See Canale & Beaty, Campbell's Operative Orthopaedics at 2971. Instability is a "lack of steadiness or stability." Dorland's Illustrated Medical Dictionary at 944.

DCs 5260/61 for limitation of knee motion also overlap with DC 5262, as the 20 percent rating currently in effect contemplates symptoms of malunion with a "moderate" level of knee or ankle disability, arguably encompassing any limited motion. 

The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also 38 C.F.R. § 4.14. The Veteran's right lower leg fracture residuals of the tibia and fibula has been manifested by malunion/nonunion with instability and limited motion (and additional right ankle symptoms). If instability associated with the malunited fracture is rated under DC 5257, or the limited motion is rated under DC 5260/61, then, to avoid pyramiding, the separate rating under DC 5262 could not be continued, as to do so would compensate the Veteran twice for the overlapping symptomatology of instability or limited motion. See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62. 

With respect to instability, the preponderance of the medical evidence noted above, including the VA examination reports, VA treatment records, and private treatment records, do not objectively show subluxation or lateral instability on physical examinations. Specifically, all of the medical professions who evaluated the Veteran's right knee determined that he did not have a history of recurrent subluxation or lateral instability, or that the Lachman's, McMurray's, and drawer tests were negative. In looking at the December 2014 private evaluation, even assuming that such symptoms are present, the Board finds that his right knee disability picture more nearly approximated a slight instability, meeting the criteria for a 10 percent rating under Diagnostic Code 5257. The conclusion that it is no more than slight is based on the many other medical professionals concluding there is no objective evidence of instability despite the Veteran's complaints. The Veteran's right lower leg fracture residuals of the tibia and fibula have already been rated at 20 percent disabling under DC 5262. As noted above, separate ratings cannot be assigned under both DC 5257 and 5262 because to do so would violate the prohibition against pyramiding. 38 C.F.R. § 4.14; Esteban, at 261. Therefore, while either DC may be applied, there is no indication in the claims file that the Veteran's instability could reasonably be described as severe, which is the only way that his right knee symptoms could be assigned a higher rating under DC 5257 without violating the rule against pyramiding. As such, the Board finds that a change in rating under DC 5262 is not warranted for any part of the appeal period. 

As for limitation of motion, the Veteran has never shown limitations of flexion or extension that meet the criteria for compensable ratings under DCs 5260/61, so it is far more advantageous to him to continue to compensate these symptoms under DC 5262.  

The Board has also considered whether other DCs for the knee would provide an additional benefit for the Veteran; however, it determines that the preponderance of the evidence does not show that any additional DCs are applicable, that they would provide a higher benefit, or that they would not amount to pyramiding of the Veteran's symptoms. See 38 C.F.R. § 4.71a, DCs 5266, 5258, 5259, 5260, 5261, 5262, 5263 (2015). 

Consequently, the preponderance of the evidence indicates that entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee is not warranted at any time during the appellate process. The benefit-of-the-doubt rule does not apply and his claim must be denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




Extraschedular and Other Considerations

The Board has considered whether the evaluation of the Veteran's service-connected right knee disability should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's service-connected right knee degenerative arthritis disability and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). This disability's symptoms resulted in mainly subjective complaints of buckling, giving way, and instability, but no medical findings of recurrent subluxation or lateral instability. Moreover, the Deluca factors, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and DC 5010 contemplate pain, the loss of function, and the presence of arthritis. Thus, he did not report any symptoms associated with this disability that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

The Board has also considered whether to address the issue of a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2015); see also Rice v. Shinseki, 22 Vet. App. 447, 453 and 455 (2009). The Veteran complained that his bilateral knee arthritis prevented him from working in several instances in the claim file. Additionally, the record shows that he was determined to be disabled by the SAA from July 1, 2008. However, there is no indication in the claims file that only his service-connected disabilities prevented him from working. In fact, the private medical evidence and SSA documents show that non-service connected disorders impacted the SSA's decision to grant benefits. A June 2009 VA vocational rehabilitation counseling note showed that he was employable. Additionally, the January 2014 VA examiner determined that his right knee disability did not impact his ability to work. Thus, without some cogent evidence of unemployability in the record due solely to the right knee condition before the Board at this time, inferring a claim for TDIU under Rice is not warranted.

The Veteran also has other service-connected conditions.  However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

The Board has also considered whether entitlement to any Special Monthly Compensation (SMC) benefits is warranted for the disability on appeal; however, it determines that entitlements to any additional SMCs are not warranted at this time. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350(i) (2015); Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).


ORDER

Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee is denied. 



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


